Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Lofgren on 7/12/2021.
The application has been amended as follows: 
In claim 29 line 9, please replace “.” with ----,----.
In claim 33 at the end of sentence please add ----.----.
In claim 34 at the end of sentence please add ----.----.
In claim 35 at the end of sentence please add ----.----.
Please renumber second duplicate claim “39” with ---40---.
Please renumber claim “40” with ----41----.
Please renumber claim “41” with ----42----.
Please renumber claim “42” with ----43----.
Please renumber claim “43” with ----44----.

Reasons for Allowance
Claims 28-44 are allowed.
The following is an examiner’s statement of reasons for allowance:

With respect to claim 29, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a method for treating back pain comprising reclining the seat back wherein said reclining results into (1) cause the seat back to recline rearwardly thereby, move away from the seat bottom (2) cause the fastening of the upper body to pull the person's upper body back as the seat back reclines (3) causing traction of the person's the lower back, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
With respect to claim 30, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a method for correcting lower back posture comprising providing fastening of the person's buttocks to the post (e) providing tightening between fastening of the person's buttocks and the post, 1. cause grasping of the person's lower back whereby said tightening will pull the person's lower back forward toward the post 
Lamar (9,427,371) teaches a reclining traction chair teaches traction by moving seat forward, however the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a method for treating back pain comprising reclining the seat back thereby causing (1) the seat back to recline rearwardly while moving away from the seat bottom; (2) the leg support to rotate upwardly supporting the person's legs; and, (3) the person's upper body to move away from the person's lower body causing traction of the person's lower back, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
Lamar (9,427,371) teaches a reclining traction chair teaches traction by moving seat forward, however the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a method for treating back pain comprising reclining the seat back wherein said reclining results into (1) cause the seat back to recline rearwardly thereby, move away from the seat bottom (2) cause the fastening of the upper body to pull the person's upper body back as the seat back reclines (3) causing traction of the person's the lower back, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
Lamar (9,427,371) teaches a reclining traction chair teaches traction by moving seat forward, however the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was 
Bass (2006/0224097) teaches a recliner spinal traction chair teaches traction of spine by stretching spine and neck in single axial direction, however the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a method for treating back pain comprising reclining the seat back thereby causing (1) the seat back to recline rearwardly while moving away from the seat bottom; (2) the leg support to rotate upwardly supporting the person's legs; and, (3) the person's upper body to move away from the person's lower body causing traction of the person's lower back, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
Bass (2006/0224097) teaches a recliner spinal traction chair teaches traction of spine by stretching spine and neck in single axial direction, however the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a method for treating back pain comprising reclining the seat back wherein said reclining results into (1) cause the seat back to recline rearwardly thereby, move away from the seat bottom (2) cause the fastening of the upper body to pull the person's upper body back as the seat back reclines 
Bass (2006/0224097) teaches a recliner spinal traction chair teaches traction of spine by stretching spine and neck in single axial direction, however the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a method for correcting lower back posture comprising providing fastening of the person's buttocks to the post (e) providing tightening between fastening of the person's buttocks and the post, 1. cause grasping of the person's lower back whereby said tightening will pull the person's lower back forward toward the post causing a correction of the posture of the lower back of the person, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARLA R PATEL whose telephone number is (571)272-3143.  The examiner can normally be reached on M-Th 6-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARLA R PATEL/Primary Examiner, Art Unit 3786